Citation Nr: 0900672	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-03 534	)	DATE
	)


Received from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, post 
lumbosacral strain with acquired scoliosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the veteran's claims file was later 
transferred to the San Diego, California RO. 

This matter was last before the Board in March 2008 when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for consideration 
by the Board.  

In the March 2008 remand, the Board also remanded a claim of 
entitlement to service connection for bilateral lower 
extremity radiculopathy, as secondary to service-connected 
degenerative disc disease of the lumbar spine, post 
lumbosacral strain with acquired scoliosis.  In an August 
2008 rating decision, the RO granted service connection and 
assigned separate 20 percent ratings for radiculopathy of the 
right and left lower extremities.  Accordingly, the only 
issue on appeal is that as stated on the cover page of this 
decision.  


FINDING OF FACT


In December 2008, prior to the promulgation of a decision in 
the present appeal, the Board received notification from the 
appellant that he wished to withdraw his Substantive Appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
via a letter received by the Board in December 2008, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


